Name: Commission Regulation (EEC) No 3585/82 of 30 December 1982 altering the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 82 Official Journal of the European Communities No L 373/71 COMMISSION REGULATION (EEC) No 3585/82 of 30 December 1982 altering the components used to calculate the differential amounts for colza, rape and sunflower seed 2122/82 (9), as last amended by Regulation (EEC) No 3470/82 (10) ; whereas, in the case of the pound sterling and the Greek dracma, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 for the period 22 to 28 December 1982 has changed by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza, rape and sunflower seed where those components are already applied in respect of the Member States concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3437/82 (4), Having regard to Council Regulation (EEC) No 1 569/72 of 20 July 1 972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1986/82 (% and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 Q, as last amended by Regulation (EEC) No 2136/82 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential amounts were fixed by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2122/82 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 3 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p . 6 . (3) OJ No L 106, 29 . 4 . 1977, p . 27 . (4) OJ No L 362, 23 . 12. 1982, p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (&lt;) OJ No L 215, 23 . 7. 1982, p . 10 . O OJ No L 236, 24. 8 . 1973, p . 28 . (8) OJ No L 223, 31 . 7 . 1982, p . 88 . O OJ No L 223, 31 . 7. 1982, p . 56 . H OJ No L 341 , 3 . 12. 1982, p . 21 . No L 373/72 Official Journal of the European Communities 31 . 12. 82 ANNEX Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 1 . Colza, rape and sunflower seed, processed for oil production in Germany or exported from that country : + 0-0938  00938 +   harvested in Germany  harvested in the Netherlands  0-0320  harvested in the BLEU  0-1339 (a) 0-0938 (b)  harvested in France  0-1511  harvested in Denmark  0-0938  harvested in Ireland  0-0938  harvested in the United Kingdom  0-0717  harvested in Italy  0-1267  harvested in Greece  0-1215 2. Colza, rape and sunflower seed, processed for oil production in the Netherlands or exported from that country : + 0-0638  0-0638 +   harvested in Germany 0-0330  harvested in the Netherlands    harvested in the BLEU  0-1053 (a) 0-0638 (b)  harvested in France  01230  harvested in Denmark  0-0638  harvested in Ireland  0-0638  harvested in the United Kingdom  0-0411  harvested in Italy  0-0979  harvested in Greece  0-0925 3 . Colza, rape and sunflower seed, processed for oil  0-0464 (a) + 0-0464 (a) + production in the BLEU or exported from the nil (b) nil (b) BLEU :  harvested in Germany 0-1546 (a) 0-1035 (b)  harvested in the Netherlands 0-1 177 (a)  0-0682 (b)  harvested in the BLEU    harvested in France  0-0198 (a) 0-0632 (b)  harvested in Denmark 0-0464 (a)  - (b)  harvested in Ireland 0-0464 (a)  - (b)  harvested in the United Kingdom 0-0718 (a)  0-0243 (b)  harvested in Italy 0-0083 (a) - (a) - (b) 0-0364 (b)  harvested in Greece 0-0143 (a) - (a) - (b) 0-0306 (b) 31 . 12. 82 Official Journal of the European Communities No L 373/73 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 4. Colza, rape and sunflower seed, processed for oil production in Denmark or exported from that country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU  0-0443 (a) - (b)  harvested in France  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0243   harvested in Italy  0-0364  harvested in Greece  0-0306 5 . Colza, rape and sunflower seed, processed for oil production in France or exported from that country :  0-0675 + 0-0675 +   harvested in Germany 0-1779  harvested in the Netherlands 0-1403   harvested in the BLEU 0-0202 (a)  0-0675 (b)  harvested in France    harvested in Denmark 0-0675   harvested in Ireland 0-0675   harvested in the United Kingdom 0-0934   harvested in Italy 0-0287   harvested in Greece 0-0348  6 . Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported from that country : + 0-0237  0-0237 +   harvested in Germany 0-0773  harvested in the Netherlands 0-0429   harvested in the BLEU  0-0670 (a) 0-0237 (b)  harvested in France -r  0-0855  harvested ¿n Denmark 0-0237  harvested in Ireland 0-0237  harvested in the United Kingdom   harvested in Italy 0-0593  harvested in Greece 0-0536 7 . Colza, rape and sunflower seed, processed for oil production in Ireland or exported from that country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU  0-0443 (a) - (b)  harvested in France  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0243   harvested in Italy  0-0364  harvested in Greece  0-0306 No L 373/74 Official Journal of the European Communities 31 . 12. 82 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 8 . Colza, rape and sunflower seed, processed for oil production in Italy or exported from that country :  0Ã 378 + 0-0378 +   harvested in Germany 01451  harvested in the Netherlands 0-1085   harvested in the BLEU - (a) 0-0082 (a) 0-0378 (b) - (b)  harvested in France  0-0279  harvested in Denmark 0-0378   harvested in Ireland 0-0378   harvested in the United Kingdom 0-0630   harvested in Italy    harvested in Greece 0-0060  9 . Colza, rape and sunflower seed, processed for oil production in Greece or exported from that country :  00316 + 0-0316 +   harvested in Germany 0-1383  harvested in the Netherlands 0-1020   harvested in the BLEU - (a) 0-0141 (a) 0-0316 (b) - (b)  harvested in France  0-0336  harvested in Denmark 0-0316   harvested in Ireland 0-0316   harvested in the United Kingdom 0-0567   harvested in Italy  0-0059  harvested in Greece   (a) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export until the end of the 1982/83 marketing year for milk and milk products . (b) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export from the beginning of the 1983/84 marketing year for milk and milk products .